Case 1:20-cv-00026 Document 39 Filed on 06/08/21 in TXSD Page 1 of 3

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ

Plaintiff,

YS.

AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK,

CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER

SYSTEMS, LLC
Defendants.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

COP 6O? 6Gr COD COD OR COR GOD LOD OD GOR GOD WOD

HOUSTON DIVISION

CIVIL ACTION NO.1:20-cv-00026

DEFENDANT SPACE WATER SYSTEMS’ TRIAL EXHIBIT LIST

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, Defendant, Space Water Systems, LLC and file this their Exhibit List,

which is as follows:

 

 

 

 

 

 

 

 

Ex. # Exhibit Offer | Obj. | Date Date
Admit | N/Adm
1 Revolvery Credit
2 Borrower Application Acknowledgment and
Payment Authorization Certificate

 

 

Space Water Systems. LLC’s Trial Exhibit List - Page - 1

 
Case 1:20-cv-00026 Document 39 Filed on 06/08/21 in TXSD Page 2 of 3

Respectfully submitted,
J. Nathan Overstreet & Assoc., P.C.

/s/ J. Nathan Overstreet

James Nathan Overstreet

SBN #00784706

8711 Highway 6, North, Suite #230
Houston, Texas 77095

(281) 855-1000; (281) 855-4580 (Fax)
overstreetlawfirm(@gmail.com

 

~ Attorney for Defendants
Space Water Systems, LLC

Space Water Systems. LLC’s Trial Exhibit List - Page - 2
Case 1:20-cv-00026 Document 39 Filed on 06/08/21 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ

Plaintiff,

VS,

AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK,
CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER

SYSTEMS, LLC
Defendants.

HOUSTON DIVISION

CIVIL ACTION NO.1:20-cv-00026

Cr UO? WO UO WOR LP U2 WO? SI? GO WO? CON “OP

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading has been served on
the following parties according to the Federal Rules of Civil Procedure electronically on this the

8th day of June, 2021, to:

Eva D. Sikes

Texas Rio Grande Legal Aid Inc.

1206 E. Van Buren Street
Brownsville, Texas 78250
(956)982-5540

esikes(@trla.org

Sean W. Fleming

3800 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270-2014

Tel: (214) 744-3300

Fax: (214) 747-0942
sfleming(@macdonalddevin.com

Space Water Systems. LLC’s Trial Exhibit List - Page - 3

/s/ J. Nathan Overstreet
James Nathan Overstreet
